Citation Nr: 1103074	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  07-13 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a claim of entitlement to service connection for 
headaches.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1965 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the RO in 
Indianapolis, Indiana, which denied a petition to reopen a 
previously denied claim for service connection.  

The RO reopened and denied the claim on the merits in a September 
2009 Supplemental Statement of the Case.  Regardless of the RO's 
decision to reopen the claim, the Board is nevertheless required 
to address the issue of reopening to determine whether new and 
material evidence has been submitted.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) (reopening after a prior Board denial); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's previously 
and finally denied claims).

A claim of service connection peripheral neuropathy of the lower 
extremities was addressed by the RO in an October 2009 statement 
of the case.  Based on the record now before the Board, it does 
not appear that a substantive appeal was thereafter filed; the 
issue is therefore not before the Board.


FINDINGS OF FACT

1.  An unappealed RO rating decision dated in June 1995, of which 
the Veteran was notified in June 1995, denied the Veteran's claim 
of entitlement to service connection for headaches.

2.  Evidence received since the June 1995 RO decision is new to 
the claims file, but does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise the 
possibility of substantiating the appellant's claim of service 
connection.


CONCLUSIONS OF LAW

1.  The June 1995 rating decision, denying the claim of service 
connection for headaches, is final.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has not been submitted with respect 
to the claim of entitlement to service connection for headaches; 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's petition to reopen, VA has met all 
statutory and regulatory notice and duty-to-assist provisions.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements.  See id.  In addition, the case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the 
adjudication of petitions to reopen service connection claims, 
the Veteran be given notice of the elements of service 
connection, the elements of new and material evidence, and the 
reasons for the prior denial.  

Prior to initial adjudication of the Veteran's claim, letters 
dated in August and September 2005 satisfied most of the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The August and September 2005 
letters provided notice of the information and evidence that VA 
will seek to provide, that the claimant is expected to provide, 
the elements of service connection and new and material evidence, 
but not the reasons for the prior denial.  The 2005 letters did 
not provide information on rating the degree of disability or 
effective date elements of Dingess.  Such notice was provided in 
a March 2006 letter.  Although this letter was not sent prior to 
initial adjudication of the Veteran's petition to reopen, he was 
subsequently provided adequate notice in March 2006.  He was 
provided a year to respond with additional argument and evidence 
and the claim was readjudicated and a statement of the case (SOC) 
was provided to the Veteran in March 2007.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).

Both the March 2007 SOC and September 2009 supplemental SOC 
identified the missing evidence necessary to substantiate the 
claim and, at the same time, the reason for the prior denial.  
The SOC indicated that evidence establishing a relationship to 
service was necessary to reopen the claim.  The supplemental SOC 
indicated that new and material evidence had been received, but 
that evidence linking the headaches to service was necessary to 
grant service connection.  For the reasons discussed below, the 
Board concludes that new and material evidence has not been 
received; however, the Board finds that a reasonable person could 
be expected to understand that reopening the headaches claim 
required new and material evidence relating his headaches to 
service or an incident therein.  See Quartuccio.  Accordingly, 
the Board concludes that a remand to provide the Veteran further 
information is not required.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  There are multiple notations in the Veteran's 
VA treatment records that VA is his primary care provider and no 
outstanding private records have been identified.  The Veteran's 
Social Security Administration records have been associated with 
the file.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the petition to reopen.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  In attempts to reopen 
previously denied claims for service connection, the duty to 
assist does not include provision of a medical examination or 
opinion unless new and material evidence has been secured.  See 
38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran was not afforded an 
examination in association with his petition to reopen.  As 
discussed below, the Board concludes that new and material 
evidence has not been submitted on this claim.  Accordingly, 
there is no duty to provide an examination.  See id.

II. New and Material Evidence

The Veteran brought a previous claim for service connection for 
headaches in December 1994.  The claim was denied in a June 1995 
rating decision, which was sent to the Veteran's address on June 
12, 1995.  The Veteran was also provided notice of his procedural 
and appellate rights.  The Veteran did not respond within one 
year.  The June 1995 decision therefore is final.  38 U.S.C.A. §§ 
7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented 
or secured with respect to that claim.  

"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's original claim was one of four brought in December 
1994, in which he alleged that he had a variety of disabilities 
due to Agent Orange exposure.  The Veteran was evaluated at a 
March 1995 VA Agent Orange protocol examination.  The RO issued a 
June 1995 rating decision denying the claim on the basis that no 
relationship had been established showing a nexus between 
military service, particularly Agent Orange exposure, and 
headaches and that applicable regulations did not establish a 
presumption of a nexus.

The Veteran contends currently that he had a headache disability 
as a result of slipping and falling, striking his head on the 
wing of an aircraft aboard the U.S.S. Kitty Hawk while in 
service.  The Veteran contends that he has had headaches on an 
increasingly frequent basis since that time.  This contention was 
not considered in the June 1995 rating decision.

During the course of the instant appeal, the Veteran's treatment 
records from the Dayton, Ohio, VA Medical Center (VAMC) were 
obtained.  These records showed that the Veteran had been seen 
for a second VA examination in April 1995 in connection with the 
previous claim.  At that time, the Veteran reported a history of 
headaches after slipping and falling, striking his head on the 
wing of an aircraft while stationed aboard the U.S.S. Kitty Hawk.  
The Veteran was also seen for a Neurology consultation and 
received x-ray studies of the skull.  

The Board initially notes that an unappealed rating decision is 
final as to all theories of entitlement, not just those 
explicitly addressed.  See Bingham v. Nicholson, 421 F.3d 1346, 
1349 (Fed. Cir. 2005) (VA's failure to consider all aspects of a 
claim does not render its decision non-final).  Thus, the June 
1995 rating decision is final.  

In light of relevant case law, the Veteran's theory of 
entitlement based on an in-service head injury, rather than 
herbicide exposure, must be supported by new and material 
evidence to warrant reopening.  In the course of the present 
petition to reopen, the Veteran provides lay evidence in his 
statements that he has a headache disability due to striking his 
head on an aircraft wing.  While there was previously of record 
evidence of the Veteran having headaches, there was no indication 
that the headaches were associated with military service.  The 
same can be said of the newly received evidence.  (The Veteran is 
competent to say that he hit his head and has had headaches, but 
he is not competent to say that it was the in-service injury that 
caused the headaches he now has.)

During the course of the instant petition to reopen, additional 
evidence has been received in the form of VA treatment records 
and Social Security Administration (SSA) disability records.  The 
Veteran's VA treatment records do not constitute new and material 
evidence.  These records cover a wide range of treatment and 
mention the Veteran's headaches.  Headaches are frequently listed 
on the Veteran's active problem list.  That the Veteran has had 
headaches is nothing new.  This additional evidence shows only 
what was already demonstrated in 1995.  It does not, however, 
link headaches to military service or any incident thereof.  
Thus, it does not address the reason for the prior denial.  

The Veteran's SSA records are also not material.  The SSA file is 
comprised largely of VA treatment records, which, as discussed 
are not material.  There are also private treatment records 
pertaining to cardiac disorders.  The Veteran was also provided 
physical evaluations in the course of his SSA claim.  These 
records, which occasionally mention headaches, do not address 
when the headaches began or their possible cause.  Thus, they do 
not address the grounds for the prior denial.  Reopening is not 
warranted on this basis.

As such, the Board finds that new and material evidence has not 
been presented.  Evidence has not been presented that raises a 
reasonable possibility of substantiating the claim.  The 
application to reopen is denied.


ORDER

The application to reopen a claim of service connection for 
headaches is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


